Citation Nr: 9926439	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-39 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a headache disorder

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.  

The RO initially denied service connection for headaches and 
service connection for a back disorder in an unappealed 
rating decision of May 1946.  This case comes before the 
Board of Veterans' Appeals (Board) from an October 1995 
rating action by the RO which denied service connection for 
the residuals of frozen feet and held that no new and 
material evidence had been submitted to reopen claims of 
service connection for headaches and a back disorder.  The 
veteran appeared and gave testimony at a January 1996 hearing 
before a hearing officer at the RO and a February 1997 Board 
hearing at the RO.  Transcripts of these hearings are of 
record.  

In a decision of May 1997 the Board denied service connection 
for the residuals of frozen feet.  At that time the Board 
also found that, under the provisions of 38 C.F.R. § 3.156(c) 
finality did not attach to the May 1946 rating action denying 
service connection for a back disorder and headaches because 
this rating action had been promulgated based on a review of 
incomplete service medical records.  These issues were 
remanded to the RO for further development.  The recently 
raised issue of clear and unmistakable error in the May 1946 
rating action was found to be moot.  

The issues of entitlement to service connection for headaches 
and entitlement to service connection for a back disorder are 
before the Board for appellate consideration at this time.  


FINDINGS OF FACT

1 The veteran's current headaches had their onset during 
service.  

2. The veteran's back disorder, currently diagnosed as 
traumatic arthritis of the lumbosacral spine, had its 
onset during service.


CONCLUSIONS OF LAW

1. The veteran's headache disorder was incurred during 
wartime service.  
38 U.S.C.A.§§  1110, 5107 (West 1991); 38 C.F.R.§ 3.303(d) 
(1998).  

2. The veteran's traumatic arthritis of the lumbosacral spine 
was incurred during wartime service.  38 U.S.C.A.§§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R.§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it finds the veteran's claims 
for service connection for headaches and service connection 
for a back disorder to be "well grounded" within the 
meaning of the provisions of 38 U.S.C.A.§ 5107(a).  That is, 
the Board finds that these claims are plausible.  All 
relevant facts pertaining to these claims have been developed 
to the extent possible, and no further assistance to the 
veteran is required in order to satisfy the VA's duty to 
assist him in the development of these claims as mandated by 
38 U.S.C.A.§ 5107(a).  

I. Factual Basis  

The veteran's MOS during service was rifleman and he served 
in the Rhineland Campaign.  

On his March 1944 examination prior to service entrance, no 
pertinent abnormalities were noted.  Review of the service 
medical records fails to reveal any complaints or findings 
indicative of a headache disorder.  In July 1945 the veteran 
was seen with complaints regarding his back.  It was 
indicated that his back was taped and he was returned to 
duty.  On his April 1946 examination prior to service 
discharge, the veteran gave a history of hurting his back and 
complained that he could not bend over.  On musculoskeletal 
evaluation, it was reported that the veteran's history of a 
back injury had been noted but there were no abnormalities 
found.  

In a March 1949 rating action, it was indicated that the 
veteran was denied VA outpatient treatment for a sacroiliac 
complaint.  A September 1951 rating decision alluded to a 
report from the Newark, New Jersey City Hospital dated 
September 6, 1951 that indicated inflammation of the 
sacroiliac joint.  The claims folder also contains an October 
1951 notation that a medical report was removed and placed in 
the veteran's vocational rehabilitation and education file.  

Of record is a statement from Vincent M. Frost, D.O., in 
which he reported treating the veteran in May, June, and 
September 1967 for low back pain with sciatic neuritis.  At 
that time the diagnosis was probable discogenic defect.  

VA clinical records reflect treatment in 1983 and 1984 for 
headaches and low back pain.  In January 1983 the veteran was 
noted to complain of severe headaches.  In August 1983, the 
veteran was seen for a headache of two weeks duration.  He 
said that he had had headaches for years, but had never been 
worked up.  He also gave a history of low back pain since 
service.  The assessment was osteoarthritis of the cervical, 
thoracic, and lumbosacral spine.  During treatment for 
headaches in April 1984 the veteran gave a history of 
occipital headaches for 40 years.  In June 1984 it was 
reported that the veteran had had back pain for 40 years and 
neck pain for 2 years.  Subsequent treatment during the 1990s 
for low back pain, neck pain, and headaches is indicated.  

During a January 1996 RO hearing the veteran said that he was 
hospitalized during service for low back pain.  He said that 
his back was strapped and he was provided medication.  The 
veteran testified that a physician told him during service 
that he probably had sciatica.  He also said that he received 
treatment on about 4 occasions during service for headaches.  
The veteran also said that he complained about his low back 
and headaches at the time of his examination prior to 
discharge from service and that he received treatment for his 
back in 1946 at the City Hospital in Newark, New Jersey.  He 
also said that he received treatment from a private physician 
for headaches after the war.  

At a February 1997 hearing at the RO before the undersigned 
Board member the veteran said that he received a VA physical 
examination in 1946 and complained of back pain at that time.  
He also said that he was treated for back symptoms at private 
hospitals during the 1940s and 1950s.  He again said that he 
was treated for headaches on several occasions during service 
but the physicians could not discover the cause of these 
headaches.  

In a February 1997 statement the veteran's sister said that 
her family knew about the veteran's illnesses at the time of 
his discharge from service.  She said that the veteran had 
suffered from headaches and back pain ever since his 
discharge from active service due to exposure to extreme cold 
while in the Army.  

On VA neurological examination in August 1998 it was noted 
that the veteran's claims folder had been reviewed by the 
examining physician.  During the examination, the veteran 
gave a history of headaches that were right frontal and right 
occipital in nature.  He was occasionally photophobic and 
these headaches were aggravated by loud noise.  The right 
frontal headaches were described as throbbing and 10/10 in 
intensity.  Their frequency was decreasing as he got older.  
The second type was productive of throbbing, pressure type 
occipital pain and was nagging in nature.  These headaches 
were 8/10 in intensity.  The veteran said that his headaches 
began just before his discharge from service.  During the 
examination, a long history of neck and back pain was 
reported with multiple X-rays showing degenerative changes in 
the spine.  At the conclusion of the examination, the 
diagnoses included chronic daily headaches of unknown 
etiology, probably tension in nature or of a mixed type, 
combining variants of both tension and migraine types.  The 
fact that the headaches were relieved by over-the-counter 
medication and not by nonsteroidal medication indicated that 
the headaches were likely a tension type.  It was noted that 
the headaches did not seem to be a vascular type.  Cervical 
headaches secondary to degenerative joint disease of the 
spine was also diagnosed, as was lower back pain, secondary 
to degenerative joint disease of the spine.  The examining 
physician commented that an MRI showed moderately severe 
degenerative joint disease of the cervical spine as a major 
contributor to the veteran's headaches.  He also commented 
that the veteran's headaches had their onset in 1945 during 
his period of service.  

On VA orthopedic examination in August 1998, the veteran 
stated that he had lower back and neck pain as a result of 
the severe cold which he experienced during his service in 
the 1940s.  The physician reviewed the claims folder and said 
that the veteran was first seen for back difficulties in the 
1960s, according to physician's reports.  After physical 
examination, the diagnosis was cervical osteoarthritis and 
lumbosacral osteoarthritis.  In regard to the question as to 
whether this particular condition was present during, or 
caused by the veteran's difficulties during service, the 
physician opined that the answer must be no.  He further 
stated that there was no indication of difficulty prior to 
the mid-1960s and degenerative changes at this point in a 76 
year old man did not appear unusual.  

In a November 1998 addendum to the August 1998 neurological 
examination, the examiner commented that the veteran's 
headaches had their onset in 1945 during service, per the 
veteran's history.  

In a December 1998 addendum to August 1998 orthopedic 
examination the examiner stated that he and the neurological 
examiner had discussed and clarified the veteran's case.  It 
was noted that the neurologist recognized 3 different causes 
for the veteran's headaches, which were tension, vascular, 
and cervical osteoarthritis.  It was said that the 
neurologist provided a date of 1945 for the onset of the 
veteran's headaches based on the veteran's history.  The 
orthopedic examiner said that he concentrated on the etiology 
of the veteran's cervical osteoarthritis and that the 
earliest date he could provide was 1960.  

In a March 1999 statement, R. J. D'Agostini, Jr. M.D., said 
that he undertook an orthopedic examination of the veteran in 
February 1999.  He said that the veteran had had severe 
intermittent episodes of low back pain since an injury 
sustained while fighting in Northern Europe during the winter 
of 1944-1945.  It was further said that over the years the 
episodes of low back pain had become more severe and more 
frequent.  The veteran was said to have denied any preservice 
back problems and also said that there was documentation 
supporting his contention that he had had ongoing back 
problems since his time in the service.  The doctor said that 
he believed that this World War II infantryman's complaints 
clearly dated from an injury during service and he therefore 
believed that the veteran had post-traumatic arthritis as a 
result of a service related injury.  

In an April 1999 memorandum the RO's Vocational 
Rehabilitation and Counseling Officer stated, essentially, 
that many Vocational Rehabilitation and Education folders 
were destroyed many years ago and that all attempts to obtain 
the veteran's folder were unsuccessful, since such folders 
were destroyed after 45 years.  

II. Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during wartime 
service.  38 U.S.C.A.§ 1110 (West 1991).  

Service connection may also be granted for any disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R.§ 3.303(d) (1998).  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, lay or other evidence of 
service incurrence or aggravation of disease or injury shall 
be accepted as sufficient proof of service connection if such 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  
38 U.S.C.A.§ 1154 (b) (West 1991).  

Although the service medical records contain no reference to 
any headache disorder, the veteran has stated that he 
suffered from headaches during service. Although the veteran 
is a layman, he is competent to state that he had headaches 
during service.  In the Board's remand of May 1997, the RO 
was instructed to afford the veteran an examination by a 
neurologist to determine the etiology of the veteran's 
headache disorder.  The examiner was to conduct a physical 
evaluation of the veteran's headaches, review the claims 
folder, and thereafter express his medical opinion as to 
whether it was as likely as not that the veteran's headaches 
had their onset during service.  After a VA neurological 
examination in August 1998 and a review of the claims folder, 
the examining physician expressed an opinion, based on the 
veteran's history that his current headaches had their onset 
in 1945, while the veteran was in the service.  The Board, of 
course, was interested in the physicians' opinion, and the 
history provided by the veteran was only one of a number of 
matters that the physician should have considered in 
formulating his opinion.  However, this procedure was not 
followed and the case was nevertheless returned to the Board 
for further consideration.  Since this VA physician has 
associated the veteran's current headaches with his World War 
II service, and since there is no competent evidence 
indicating otherwise, service connection for headaches is 
therefore warranted.  

In the Board's May 1997 remand, the RO was also instructed to 
afford the veteran a VA orthopedic examination to determine 
the nature of the veteran's back disorder.  The claims folder 
was to be reviewed by the examining physician.  Pursuant to 
the Board's remand, the veteran was afforded an orthopedic 
examination in August 1998, at the conclusion of which the 
examining physician diagnosed cervical osteoarthritis and 
lumbosacral arthritis.  The examiner opined, essentially, 
that he did not attribute these disabilities to service since 
there was no indication of such disorders prior to 1960.  
However, in a December 1998 addendum the orthopedic examiner 
further stated that he concentrated on the etiology of the 
veteran's cervical osteoarthritis.  (The issue of service 
connection for a cervical spine disorder is not an issue 
currently before the Board for appellate review.  Had such an 
issue been on appeal, it would have been listed on the title 
page of the decision as an issue separate from that of 
service connection for a back disorder.)  Thus it appears 
that the VA orthopedic physician expressed no opinion 
regarding the etiology of the veteran's low back disability.  
This view is reinforced by the fact that the examiner, in 
stating that there was no indication of disability prior to 
1960, ignored references to the veteran's back complaints 
made during July 1945, on his April 1946 examination prior to 
service discharge, the 1946 RO denial of service connection 
for a back disorder, the 1949 RO denial of VA outpatient 
treatment for a sacroiliac disorder and the notation in the 
record regarding private treatment in 1951 for a sacroiliac 
disorder.  Moreover, in a March 1999 statement, a private 
physician clearly did relate the veteran's current low back 
disorder, diagnosed as traumatic arthritis of the lumbar 
spine, to his military service.  

In view of the above, and with consideration to the 
provisions of 
38 U.S.C.A.§ 1154(b) and the decision of the U.S. Court of 
Appeals for Veterans Claims in Arms v. West, 12 Vet. App. 188 
(1999), the Board is of the opinion that the evidence 
demonstrates that the veteran's back disorder, currently 
diagnosed as traumatic arthritis of the lumbar spine, had its 
onset during service.  Since that is the case, service 
connection for a back disorder is also warranted.  


ORDER

Service connection for headaches is granted.  

Service connection for a back disorder is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

